Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 09/17/2019, claims 1-14, 16-20 have been amended. Claim 15 has been canceled. Claim 21 has been newly added. Claims 1-14 and 16-21 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



	an initiator transceiver, wherein the initiator transceiver is arranged to wirelessly communicate according to the communication protocol; and
	an initiator processor, wherein the initiator processor is arranged to process the communication protocol, the initiator processor comprising:
	an initiator message unit,
		wherein the initiator message unit is arranged to compose messages to be sent to the responder device,
		wherein the initiator message unit is arranged to decompose messages received from the responder device according to an authentication protocol; and
	an initiator state machine, wherein the initiation state machine provides initiator states according to the authentication protocol in dependence on user interaction and messages received from the responder device, the initiator states comprising:
	an initial state (IST) for bootstrapping by acquiring a responder public key from the responder device via an initiator out-of-band action;
		3a bootstrapped state (BST) indicating that the bootstrapping has been successfully performed by acquiring the responder public key; and
		an authenticated state (ATD) indicating that the authentication has been successfully performed;
	wherein [[he]] the initiator message unit is arranged to compose an authentication request (ARQ),

	wherein the initiator message comprises:
		an initiator verifier (H(BI) ) for verifying an initiator public key; and
		a responder verifier (H(BR) ) for verifying the responder public key;
	wherein [[he]] the initiator message unit is arranged to decompose an authentication response (ARPl),
	wherein authentication response (ARPl) comprises responder one-sided authentication data ({R-auth1}k1) based on a responder private key (bR) corresponding to the responder public key (BR) and a mutual progress status (MPS) indicative of the mutual authentication which is in progress for enabling the responder device to acquire the initiator public key from the initiator device via a responder out-of-band action; and
	wherein the initiator message unit is arranged to decompose a mutual authentication response (ARP2), wherein the mutual authentication response (ARP2) comprises mutual responder authentication data ({R-auth2}k2) based on the initiator public key (BI) and the responder private key (bR) ; 
	4wherein the initiator message unit is arranged to compose a mutual authentication confirm (ACF2), wherein the mutual authentication confirm (ACF2) comprises a mutual confirm status (MCS) indicating confirmation of the mutual authentication and mutual initiator authentication data ({I-auth2}k2) based on the R) and an initiator private key (bI) corresponding to the initiator public key (BI)
	wherein the responder device comprises:
		a responder transceiver, wherein the responder transceiver is arranged for wireless communication according to the communication protocol; and
		a responder processor, wherein the responder processor is arranged for processing the communication protocol,
	wherein the communication protocol comprises the authentication protocol,
	wherein the authentication protocol is arranged to accommodate  an authentication,
	wherein the authentication is one of one-sided authentication of the responder device by the initiator device and mutual authentication of the responder device by the initiator device and of the initiator device by the responder device.

	Claim 10 (Currently Amended) The responder device as claimed in claim 8 
	wherein the responder message unit is arranged to compose a one-sided authentication response (ARP1) in the event of the one-sided authentication, the one-sided authentication response (ARP1) comprising one-sided responder authentication data ({R-auth1}k1) based on a responder private key (bR) and a one-sided status R),
	wherein the responder state machine is arranged to, in the event of the one-sided authentication, engage the responder 14authenticated state upon receiving a one-sided authentication confirm (ACF1) and the responder processor successfully processes one-sided initiator authentication data ({I-auth1}k1).



Allowable Subject Matter
4.	Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 16, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	wherein the initiator message comprises:
		an initiator verifier (H(BI) ) for verifying an initiator public key; and
		a responder verifier (H(BR) ) for verifying the responder public key;…
	a mutual progress status (MPS) indicative of the mutual authentication which is in progress for enabling the responder device to acquire the initiator public key from the initiator device via a responder out-of-band action;

For independent claims 8 and 18, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	wherein the authentication response (ARP1) comprises … a mutual progress status indicative of the mutual authentication being in progress,…
	wherein the authentication request (ARQ) comprises a initiator verifier (H (BI) ) and a responder verifier (H (BR) ) wherein the initiator verifier (H(BI) ) is arranged to verify an initiator public key, wherein the responder verifier (H(BR) ) is arranged to verify the responder public key; 

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. Patent Application Publication 2017/0099151) teaches a state machine for performing mutual authentication (note Fig. 14).

Wilkinson et al. (U.S. Patent Application Publication 2008/0082449) teaches a state machine for performing authentication (note Fig. 8).

Pang et al. (U.S. Patent Application Publication 2016/0242030) teaches a Diffie-Hellman key agreement which uses an out of band key exchange and a nonce (note Fig. 5).

Lambert (U.S. Patent Application Publication 2019/0089532) teaches a wireless device authentication which includes a hash of a public key (note Fig. 3).

Yang et al. (U.S. Patent Application Publication 2017/0201886) teaches devices performing out of band public key exchange for mutual authentication (note Fig. 16 and paragraph [0278]).



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/David J Pearson/Primary Examiner, Art Unit 2438